J. H. Gillis, P. J.
On June 13, 1975 defendant pled nolo contendere to the crime of felonious assault, MCLA 750.82; MSA 28.277, which plea the court accepted. Following sentence, defendant appeals.
One issue is raised for our consideration: Was the defendant’s plea of nolo contendere made in conformance with GCR 1963, 785.7(3)(d)?
An examination of the record discloses that the trial court complied with these requirements in that the court conducted a hearing establishing substantial support for a finding that the defendant was in fact guilty of the offense to which he offered the plea of nolo contendere.
Affirmed.
W. Van Valkenburg, J., concurred.